Citation Nr: 0418922	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1972, December 1981 to August 1992, and June 1996 to 
December 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).

In January 2004, a hearing before the undersigned Veterans 
Law Judge was held in Washington, D.C.  A transcript of this 
hearing is of record.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim for an 
initial rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

With respect to the claim at issue, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA.    

Furthermore, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. 

At the January 2004 Board hearing, the veteran submitted a 
copy of a November 2003 decision from the Social Security 
Administration (SSA) that awarded him disability benefits.  
It does not appear that all of the SSA records pertaining to 
the veteran were obtained.  The United States Court of 
Appeals for Veterans Claims has made it clear that Social 
Security Administration records are relevant to claims for VA 
disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski , 
2 Vet. App. 363 (1992).  

Furthermore, the Board notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for evaluating 
diseases and injuries of the spine were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Additional development of 
the medical evidence is required as a result of the changes 
in the rating criteria.  Specifically, an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Moreover, the veteran last 
appeared for VA examination of his back in December 2001.  
Neither the report of that examination nor the other evidence 
of record provides a clear picture as to the functional 
impairment due to incoordination, weakened movement, excess 
fatigability on use, and pain or the functional impairment 
during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Therefore, a 
new VA examination should be ordered.

During the January 2004 hearing, the veteran and his 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability.  This claim should be addressed 
by the RO while the case is in remand status.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should undertake all indicated 
development in response to the veteran's 
claim for a total rating based on 
unemployability due to service-connected 
disabilities. 

2.  With respect to the claim for a 
higher initial rating, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. §  5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO should contact the Social 
Security Administration in order to 
obtain copies of all records considered 
in arriving at the November 2003 decision 
in favor of the veteran.  All records 
obtained should be associated with the 
claims files.

4.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination below.

5.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected low back disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-ray studies and range of motion studies 
in degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  The examiner 
should specifically address whether there 
is muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  The examiner should undertake 
range of motion studies of the 
lumbosacral spine, noting the exact 
measurements for forward flexion, 
extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state. 

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.  

6.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  In 
evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.

8.  If it has not been rendered moot, the 
RO should also adjudicate the veteran's 
claim for a total rating based on 
unemployability due to service-connected 
disabilities.  It should also inform the 
veteran of his appellate rights with 
respect to this decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




